DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 31 March 2022, in the matter of Application N° 15/000,750.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been canceled.  Claims 27-29 have been added and are supported by the originally filed disclosure.  See Example 1 at ¶[0221] of the original specification.  Claims 1, 23, and 25 have been amended to add the product-by-process limitation that further defines the absorbent nonwoven as being a hydroentangled spunbonded web “that has been subjected to a first hydroentanglement process and a second hydroentanglement process…”
No new matter has been added.
Thus, claims 1-4, 8, 10, 11, 13, and 21-29 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.

Request for Information
The Applicants of this application are respectfully requested under 37 CFR §1.105 to provide the following information that the Examiner has determined is reasonably necessary pertinent to the examination of this application.
The requested information is required so as to identify all materials and ingredients associated with the recited subject matter designated in the instant application as “PATWET-70” and to identify the properties of any similar products and services found in the prior art.  A search through the instant application does not reveal any discussion of the compositional definition for “PATWET-70”, apart from a generic definition of it being hydrophilic and anionic. A brief search of the instant specification does reveal that it is named in all capital letters, leading to the conclusion that it may also be a trade name.  As this has yet to be resolved it will be further considered to be a recitation of a trademark, absent a clear showing of evidence to the contrary.
In response to this requirement, please provide the title, dated citations and documentation and copies of each publication that were relied upon to draft the claimed subject matter.  For each publication, please provide a concise explanation of the reliance placed on that publication in distinguishing the claimed subject matter from the prior art.
In response to this requirement, please provide the names of any additional products or services that have incorporated the claimed subject matter.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR §1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Maintained Objections/Rejections
The following objection and rejection are maintained from the previous Office Correspondence dated 1 November 2021 since the art that was previously cited continues to read on the amended and previously recited limitations.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Applicants appear to discuss only one compound in the instant specification with respect to defining the hydrophilic surfactant component, namely “PATWET-70.”  However, in so doing, they provide no compositional definition for “PATWET-70.”

Response to Arguments
Applicants’ amendments to the instant specification, attempting to correct the objection to it, has been fully considered but is not persuasive.
Applicants assert that amending ¶[0119] to further reflect that the “hydrophilic surfactant identified as PATWET-70” is “an anionic surfactant” is sufficient in overcoming the objection.
The Examiner submits that the amendment fails to provide the requisite definition for the compound at issue.  Specifically, the Examiner firstly maintains that Applicants still have not resolved whether or not “PATWET-70” is a trademark.  Secondly, Applicants response continues to evade the Examiner’s request to identify what the composition and/or structure of the hydrophilic, anionic surfactant actually is.  Simply identifying that it is both hydrophilic and anionic is not enough to overcome the objection.
For these reasons, Applicants’ response is not persuasive and the objection is maintained.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 8, 10-13, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Policicchio et al. (US Pre-Grant Publication Nº 2008/0028560 A1).
The limitations recited in claims 1-5, 8, 10-13, 21, and 22 are previously discussed.
Independent claim 23 recites a composite comprising:
an absorbent nonwoven consisting of a plurality of synthetic fibers, wherein the absorbent nonwoven is a hydroentangled spunbond web; and
a liquid-impermeable film, wherein the liquid-impermeable film comprises a breathable film that is permeable to water vapor;
wherein the liquid-impermeable film is at least partially embedded into the absorbent nonwoven.
Claim 24 recites that the synthetic fibers are selected from the group consisting of polyolefin, polyester, polyamide, and any combination thereof.
Claim 25 recites the combination of limitations presented in claims 1, 8, and 24.
Policicchio discloses duster systems comprising the recited layers (see e.g., Abstract; Example 7).  As is understood from the Abstract, the practiced device will have two different layers composed of hydrophilic, non-woven fibers, one which is surface-contacting and another which attaches to the handle of the device.  Example 7, defining Figure 11, discloses that the duster pad will have two sides, a first side comprising a handle and bundle fibers, such as tow fibers, in another embodiment tow fibers, and a second side comprising a fastening mechanism to attach hydrophilic non-woven fiber layers to the duster wiping portion of the handle.  This is taught as providing a two-sided dusting apparatus which accommodates both wet and dry dusting.  The duster system also discloses possessing a barrier layer (K) which in one embodiment is taught as being a water impermeable layer such as polyethylene film.
The aforementioned bundle fibers and/or tow fibers are further defined in ¶[0030] as comprising thermoplastic synthetic polymers including polyester, polypropylene, polyethylene, and cellulosic materials including cellulose acetate and mixtures thereof.  The fibers are additionally taught as being long continuous strands manufactured as bundles. 
Paragraph [0052] teaches that the hydrophilic cellulose and low melt thermoplastic synthetic fibers are mixed homogeneously and formed into fabrics using non-woven making processes such as thru-air bonding or spun-lacing.
Such is considered to teach the limitations recited in claims 1, 7, 10-13, and 23.  The linting property of claim 1 is not expressly taught.  However, one of the clearly presented goals of the practiced device is to minimize the production of lint.  See ¶[0052], ¶[0082], and ¶[0177].
Similarly, none of the property limitations recited in each of claims 10-13 are expressly disclosed by the reference.  MPEP §2112.01(I) states that “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” and that “[w]hen the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  MPEP §2112.01(II) states further that “[p]roducts of identical chemical composition cannot have mutually exclusive properties” and “if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  Since the limitations recited in claims 10-13 add nothing to the composition of claim 1, they are considered to recite the same composition of claim 1 as well.  Therefore, where the Examiner presents a showing in the prior art which meets the compositional limitations recited in claim 1, the recited property limitations will also be considered to be necessarily taught. 
Paragraph [0088] discloses that the practiced products have surfactants applied to the synthetic fibers which are taught as rendering the fibers more hydrophilic.  This is taught as being done at manufacture during the extrusion portion of the process.  Such is considered to teach the limitations of claims 2 and 3.
Paragraph [0060] teaches that “[t]he synthetic polymer is typically a bicomponent comprising of a low melt point polyethylene on the sheath portion and higher melt point polypropylene or polyester as the core.”  Such is considered to teach the limitations recited in claim 4 pertaining to the fibers being bicomponent fibers having a sheath and a core. 
Perfumes and other adjuvants are taught as being added to the practiced devices as option components.  Paragraphs [0154] and [0155] teach that various products may be added to the practiced compositions, among which include cationic and non-ionic preservatives and antimicrobial agents.  See ¶[0155].
Based on the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1-4, 8, 10-13, and 21-29 under 35 USC 103(a) as being unpatentable over the teachings of Policicchio et al. have been fully considered but they are not persuasive.
Applicants’ remarks traversing the rejection of record have been carefully reconsidered.  Of particular note is that the crux of the remarks are the exact same as were provided in response to the previously mailed Final Rejection.
Furthermore, as discussed during the telephone interview of 28 February 2022, the Examiner maintains that the amendments as proposed, and now entered, would be unpersuasive in overcoming the art of record.  The Examiner’s reasoning detailed in the Advisory Action mailed 4 March 2022 is repeated here for Applicants’ convenience:
Regarding Applicants’ narrowing amendments to claims 1, 23, and 25, the Examiner respectfully submits that the added properties are not commensurate in scope with the evidence provided.
The Examiner has carefully considered the evidence and differences in composition and method of assembly discussed with regards to Comparative Examples 1 and 2, as well as Examples (Samples) 1-3 in Table 1 (see Spec., pp. 30-31).
Applicants’ remarks comparatively analyze the Normalized Absorbency (NA) property for all five examples (last line on Spec., pg. 30).
Comparative Example 1 (CE1), CE2, and Examples 1-3 all form their fabric layers using hydroentanglement (Spunbonding or spunlacing).
CE1 glues the impermeable film layer to the formed nonwoven while CE2 and Examples 1-3 all extrude the layer on to the nonwoven fabric. Despite this noticeable difference in technique, the resulting product of CE1 provides 53% better normalized absorbency than CE2 and a closer result to the desired products of Samples 1-3. Two interesting observations the Examiner would make are as follows. First, Applicants’ recited product-by-process limitations provides only a 14-17% improvement in NA compared to the comparative product of CE1. Second, and more critical, the Examiner notes that Samples 1-3 provide
Continuation Sheet (PTOL-303) Application No. 15/000,750 115% to 121% more absorbency than CE2, despite using the same techniques of spunlacing and extrusion of the impermeable film layer.
Thus, in considering the amended properties added to claims 1 and 23, the Examiner acknowledges that these values are consistent with the results that are produced in Table 1. However, the recited product-by-process limitations are still met by the reference, as is the composition of the resulting fabric. Notably, the recited product-by-process limitations of claims 1 and 23 are not consistent with or commensurate in scope with the method used in Examples 1-3.
The Examiner notes that this is not a point that is raised by Applicants in any of their remarks to date: the key difference between the Comparative and Example nonwoven fabrics (at least Examples 1 and 2) is that the latter Examples perform the hydroentanglement process twice. The Comparative Examples both perform it only once.
Neither the instant claims nor the remarks provided by Applicants reflect this difference.
Additionally, the remarks and amendment remain unpersuasive given Applicants’ failure to define the composition “PATWET-70,” as discussed above.  One of the key reasons the rejection remains is because the recited product-by-process limitations do not identify this critical compositional limitation.
Applicants’ previous attempts in overcoming this issue have been to clarify that it is a surfactant that is both hydrophilic and anionic.
Neither of these attempts have been persuasive in overcoming the rejection simply because Policicchio discloses using anionic surfactants in the preparation of its nonwoven layers.
Where Applicants’ discussed Examples appear to show a critical difference is when the two-step hydroentanglement processes are followed by coating the formed web with PATWET-70.  This is not currently captured in any of the claims.
The Examiner acknowledges that the claims recite the nonwoven entity as being rendered hydrophilic by the presence of (i) a topical hydrophilic surfactant thereon, (ii) a hydrophilic melt additive, or both.
However, the Examiner points out, broadly and reasonably interpreted in light of the instant specification, (i) and (ii) are the same compound.  Paragraph [0054] defines the hydrophilic additive as being alternatively defined as a surfactant.  Paragraph [0092] states further that the hydrophilic additive may have a binder added to it, which the Examiner considers the binder to stand apart from the hydrophilic additive.  The only added definition for “surfactant” is that it is anionic, hydrophilic, and identified as PETWET-70, a compound whose actually composition is absent from the instant invention.
Owing to its criticality in the evidence relied upon by Applicants, the Examiner respectfully maintains the rejection on the grounds detailed in the Advisory Action.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained and extended to include the limitations of newly added claims 27-29, each of which are directed to further limitations pertaining to the product-by-process limitations.

All claims have been rejected; no claims are allowed.










Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615